NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ALBERT BRONT,
Petitioner,

V.

DEPARTMENT OF THE TREASURY,
Respondent.

2012-3121

Petition for review of the Merit Systems Protection
Board in case no. SF07 52110583-1-1.

ON MOTION

ORDER

Albert Bront moves for leave to proceed in forma pau-
peris.

Bront is incarcerated Pursuant to the Prisoner Liti-
gation Reform Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the
prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without

ALBERT BRONT V. TREASURY 2

payment of filing fees, but must, in time, pay the $450
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding month’s in-
come credited to the prisoner’s account. 28 U.S.C. §
l915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in full. Id.

By separate letter, the custodian of Bront’s prison ac-
count is being directed to make the necessary arrange-
ments to forward the filing fee to the court. ~

Accordingly,
IT IS ORDERED THAT
Bront’s motion to proceed in forma pauperis is denied.

FoR THE CoURT

JUN 0 6 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Albert Bront
Courtney Sheehan McNamara, Esq. l_E
“»S~a‘:=ff§,a'zetn'=°“

324

JUN 0 6 2012
JAN HURBALY
CLEHK